DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on December 6, 2021 is acknowledged.  Claims 1-16 are indicated as reading on the elected group and species and are examined.  Claims 17-20 are withdrawn as being non-elected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donatt (US Patent No 4,531,338).

Referring to claim 1:  Donatt teaches a frame for a wall panel, the frame comprising: a support strip (item 22) extending in a lateral direction, the support strip including a first end and a second end; and a row of columns (item 20) extending in a first direction from the support strip, each column including a proximal end attached to the support strip and a free distal end, the row of columns including: a first column disposed at a first end of the row of columns and laterally offset from the first end of the support strip (figure 1), and a second column disposed at a second end of the row of columns and laterally offset from the second end of the support strip (figure 1).

Referring to claim 4:  Donatt teaches all the limitations of claim 1 as noted above.  Additionally, Donatt teaches the frame consists of a plurality of identical segments in a line, each of the segments including one of the columns and a portion of the support strip (figure 1).

Referring to claim 5:  Donatt teaches all the limitations of claim 4 as noted above.  Additionally, Donatt teaches the frame consists of a plurality of identical segments in a line, each of the segments including one of the columns and a portion of the support strip (figure 1).

Referring to claim 6:  Donatt teaches all the limitations of claim 1 as noted above.  Additionally, Donatt teaches the support strip includes a contact surface that defines a first plane. (front of item 22)

Referring to claim 7:  Donatt teaches all the limitations of claim 6 as noted above.  Additionally, Donatt teaches each column includes a column body extending away from the support strip, and wherein each column body lies in a second plane that is parallel to the first plane (figure 1).

Claim(s) 1, 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steffes et al. (US D742,034) .

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Referring to claim 1:  Steffes teaches a frame for a wall panel, the frame comprising:
a support strip extending in a lateral direction, the support strip including a first end and
a second end; and a row of columns extending in a first direction from the support strip, each column including a proximal end attached to the support strip and a distal end, the row of columns including: a first column disposed at a first end of the row of columns and laterally offset from the first end of the support strip, and a second column disposed at a second end of the row of columns and laterally offset from the second end of the support strip (figure 1).

Referring to claim 6:  Steffes teaches all the limitations of claim 1 as noted above.  Additionally, Steffes teaches the support strip includes a contact surface that defines a first plane (top of figure 3).

Referring to claim 7:  Steffes teaches all the limitations of claim 6 as noted above.  Additionally, Steffes teaches each column includes a column body extending away from the support strip, and wherein each column body lies in a second plane that is parallel to the first plane (figure 3).

Referring to claim 8:  Steffes teaches all the limitations of claim 1 as noted above.  Additionally, Steffes teaches the proximal end of each column is attached to the support strip and the free distal end is unsupported (tabs at bottom of figure 4).

Referring to claim 9:  Steffes teaches all the limitations of claim 7 as noted above.  Additionally, Steffes teaches each column includes at least one stand-off leg disposed between the proximal and distal end thereof, and 28wherein each stand-off leg extends from a corresponding column body to the first plane (figure 3, extending to the right).

Referring to claim 10:  Steffes teaches all the limitations of claim 1 as noted above.  Additionally, Steffes teaches the support strip includes a fastening band configured to attach the frame to a substrate (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donatt.

Referring to claim 2:  Donatt teaches all the limitations of claim 1 as noted above.  Donatt does not specifically teach a width of the frame is in a range of 6 to 55 inches.  It would have been obvious matter of design choice to choose a specific length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).  A specific length would allow for construction of a wall of a certain size.

Referring to claim 3: Donatt teaches all the limitations of claim 1 as noted above.  Donatt does not teach the frame is formed of a cut and shaped metal sheet.  However,
the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Referring to claim 11:  Donatt teaches a support strip (item 22) extending in a lateral direction, the support strip including a first end and a second end; and a row of columns (item 20) extending in a first direction from the support strip, each column including a proximal end attached to the support strip and a free distal end that is unsupported.  Donatt does not teach the frame is formed of a cut and shaped metal sheet.  However,
the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Referring to claim 12:  Donatt teaches all the limitations of claim 11 as noted above.  Donatt does not specifically teach a width of the frame is in a range of 6 to 55 inches.  It would have been obvious matter of design choice to choose a specific length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).  A specific length would allow for construction of a wall of a certain size.

Referring to claim 13:  Donatt teaches all the limitations of claim 11 as noted above.  Additionally, Donatt teaches the support strip includes a contact surface that defines a first plane. (front of item 22)

Referring to claim 14:  Donatt teaches all the limitations of claim 11 as noted above.  Additionally, Donatt teaches each column includes a column body extending away from the support strip, and wherein each column body lies in a second plane that is parallel to the first plane (figure 1).

Referring to claim 15:  Donatt teaches all the limitations of claim 11 as noted above.  Additionally, Donatt teaches the frame consists of a plurality of identical segments in a line, each of the segments including one of the columns and a portion of the support strip (figure 1).

Referring to claim 16:  Donatt teaches all the limitations of claim 11 as noted above.  Additionally, Donatt teaches the frame consists of a plurality of identical segments in a line, each of the segments including one of the columns and a portion of the support strip (figure 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-19 of U.S. Patent No. 10,895,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application requires fewer limitations and is therefore broader.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635